Citation Nr: 1445770	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-48 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2008, for the grant of service connection for anxiety and depression disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder and anxiety and depression disorder, to include hallucinogenic persisting perception disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran had active service from May 1969 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  A July 2009 rating decision granted service connection for anxiety and depression disorder and assigned a 70 disability evaluation effective from the date of service connection, May 12, 2008.

The Veteran requested a hearing before a Veterans Law Judge in his July 2012 formal appeal but withdrew this request by correspondence in February 2013.

The Board notes that in December 2003 the Veteran filed a claim for hallucinogenic persisting perception disorder.  In March 2004 the RO denied reopening the claim for service connection for brain syndrome, manifested by psychosis and passive-aggressive personality, associated with drug intoxication.  In April 2004 the Veteran submitted a statement that the claim for hallucinogenic persisting perception disorder was new and not part of the previously denied claim; he submitted a notice of disagreement in July 2004.  The RO issued a statement of the case on May 3, 2005.  Subsequently, the Board finds that the Veteran submitted correspondence on June 7, 2005, in lieu of a formal appeal (VA Form 9) for hallucinogenic persisting perception disorder.  Accordingly, the Board will accept jurisdiction of that issue as well.  

As listed on the title page, the Board has broadened the Veteran's claim for hallucinogenic persisting perception disorder to reflect a claim inclusive of other psychiatric disabilities based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that the Veteran submitted correspondence in July 2009, requesting withdrawal of his appeal for an increased rating for the service-connected right median nerve paralysis.  Subsequently, the Veteran submitted a statement in August 2009 that he did not intend to withdraw his appeal.  However, the withdrawal was effective upon receipt at the RO.  38 C.F.R. § 20.204(b)(3) (2013).  The August 2009 submission cannot be considered a timely notice of disagreement to the January 2006 rating decision as it was filed more than one year after its issuance nor can it be considered a substantive appeal as it was filed more than 60 days after the statement of the case issued on January 10, 2008.  38 C.F.R. § 20.204(c) (2013).  Accordingly, this issue is not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

Anxiety and Depression Disorder 

Historically, the Veteran submitted a claim, in pertinent part, for "depression - eating disorder" in November 1991.  In September 1992 the Veteran submitted a statement inquiring as to whether he needed to modify the claim in order to be considered for a diagnosis of posttraumatic stress disorder (PTSD).  

The RO subsequently denied entitlement to service connection for nervous disorder, including PTSD (coded as brain syndrome manifested by psychosis; passive-aggressive personality, associated with drug intoxication; and PTSD) in October 1992.  The Veteran received notice in November 1992 that his claim for chronic nervous disorder, including PTSD, was denied.  In a statement in November 1992, the Veteran stated that he disagreed with the VA decision not to grant service connection for PTSD.  On his formal appeal, VA Form 9, which was received within one year of the rating decision, the Veteran asked the VA to "recognize that any documented psychological problems manifested while in service were directly related to events occurring in service, and not with [the Veteran's] behavior before entrance into service."

Service treatment records show the Veteran was treated for an acute psychotic reaction in October 1969.  The diagnoses, in pertinent part, included brain syndrome manifested by psychosis associated with drug intoxication (LSD), by history, and a passive aggressive personality.                              

The Board issued a decision in October 1998, denying entitlement to service connection for PTSD.  The Veteran did not appeal this decision.

In an October 2009 statement, the Veteran argued that he had a claim pending since 1991 for depression.  

Additional evidentiary development is required.  To this point, correspondence from Dr. Pastrana, M.D., in September 1992 noted that the Veteran presented with a medical diagnosis of depression on January 17, 1992, and was seen by an outside consultant, Dr. Cowley in May, October, and August 1992.  It was also noted that the Veteran was to be seen by the Dallas VA Hospital later in the month.  

The Board notes that these treatment records are not contained in the claims file and should be sought on remand.

Acquired Psychiatric Disability 

Given the broader characterization of the issue on appeal, the Veteran should be sent an updated notice letter on remand.  He should be notified of the information and evidence needed to substantiate a claim for service connection for a psychiatric disability other than hallucinogenic persisting perception disorder.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).


Additional Consideration

In correspondence received in April 2010, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits.  To date, however, a copy of his SSA records has not been associated with the claims file.  Thus, remand is also required to obtain a copy of any available SSA records.  See 38 C.F.R. § 3.159(c) (2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the claim for service connection for acquired psychiatric disability, to include hallucinogenic persisting perception disorder.

2.  Inform the Veteran that he should submit a copy of all available records, not already of record, pertaining to post-service treatment or evaluation of his acquired psychiatric disabilities, or provide the authorization necessary to obtain a copy of the records on his behalf.  The Board is specifically interested in the records of Drs. Pastrana and Cowley dated in 1992.  

3.  Request records, including mental health records, pertaining to the Veteran from the Dallas VA Hospital from 1992.  

4.  Obtain all decisions and underlying documents from SSA pertaining to the Veteran's applications for SSA disability benefits.

5.  If, after making reasonable efforts to obtain any outstanding records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

